January 8 2010


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        AF 09-0688

                                                                                    4Li
IN RE THE PETITION AND
MEMORANDUM IN SUPPORT OF                                              JiF o 6 1
REVISION OF RULES OF                                              O
PROFESSIONAL CONDUCT ON                                         CLEF O	
                                                                                  IJFRI-ME COURT
                                                                          r flT
ADVERTISING



       On November 30, 2009, the Trustees of the State Bar of Montana and the Ethics
Committee (Petitioners) filed the petition and memorandum in support of revision of rules of
professional conduct on advertising.
       After consideration of the proposed amendments the Court has determined that the
bench and bar of the State of Montana should be provided an opportunity to comment
thereon.
       IT IS THEREFORE ORDERED that all members of the bench and bar of Montana
and any other interested persons are granted ninety days from the date of this order in which
to file with the Clerk of this Court appropriate comments and/or suggestions to the attached
Proposed Revision of Rules of Professional Conduct on Advertising.
       IT IS FURTHER ORDERED that the Proposed Revision of Rules of Professional
Conduct on Advertising in their entirety shall be posted on the websites of the Montana State
Law Library and the State Bar of Montana. The State Bar of Montana is further requested to
give notice of this Order and of its website posting of the Proposed Revisions in the next
available issue of The Montana Lawyer.
       IT IS FURTHER ORDERED that the Clerk of this Court shall provide to each District
Court Judge, each Clerk of the District Court, Montana State Law Library and the State Bar
of Montana a copy of this order with attached proposed revisions with a request that each
Clerk of the District Court make the order available for public review in the Office of the
Clerk of the District Court.

                                              1
DATED this   4
              +
              day of January, 20 10.



                         /@/A~-r2?i&   Chief Justice




                              /   v
                                                -
                                         Justices
                                Exhibit A
Rule 7.1 Communications Concerning a Lawyer's Services.

      A lawyer shall not make a false or misleading communication about
      the lawyer or the lawyer's services. A communication is false w
     mihadmg if it contains a material misrepresentation of fact or law.
      A misleading communication includes, but is not limited to those that
     (a) omits a fact as a result of which                     the statement
      considered as a whole m materially misleading; ;
                                t
     (b) is likely to create an uniustified expectation about results the
      lawyer can achieve;
     (c) proclaims results obtained on behalf of clients, such as the amount
     of a damage award or the lawyer's record in obtaining favorable
     verdicts or settlements, without stating that past results afford no
     guarantee of future results and that every case is different and must be
     judged on its own merits;
        -

     Id) states or implies that the lawyer can achieve results by means that
     violate the Rules of Professional Conduct or other law;
     (e) compares the quality of a lawyer's or a law firm's services with
     other lawyers' services, unless the comparison can be factually
     substantiated;
     ( 0 advertises for a specific type of case concerning which the lawyer
                                                         -

     has neither experience nor competence;
     (g) indicates an area of practice in which the lawyer routinely refers
     matters to other lawyers, without conspicuous identification of such
     fact;
     Jh) contains any paid testimonial about or endorsement of the lawyer,
     without conspicuous identification of the fact that payments has been
     made for the testimonial or endorsement;
     Ji) contains any simulated portrayal of a lawyer, client, victim, scene,
     or event without conspicuous identification of the fact that it is a
     simulation;
     (i) provides an office address for an office staffed only part-time or by
     appointment only, without conspicuous identification of such fact; or
     Jk) states that legal services are available on a contingent or no-
     recovery-no-fee basis without stating conspicuously that the client
     inay be responsible for costs or expenses, if that is the case.
Rule 7.2 Advertising

      (a) Subject to the requireinents of Rules 7.1 [Communication
      Concerning a Lawyer's Services] and 7.3 [Direct Contact with




                - -
      Prospective Clients], a lawyer may advertise services through written,
      recorded or electronic communication, including public media.
      (b) A lawyer shall not give anything of value to a person for
      recommending the lawyer's services except that a lawyer may (1) pay
      the reasonable costs of advertisements or communications permitted
      by this Rule; (2) pay the usual charges of a legal service plan or a not-
      for-profit             lawyer referral service.

      wand; law practice in
          (3) pay for a
      accordance with Rule 1.19 [Sale of a Law Practice].
      (c) Any colnmunication made pursuant to his rule shall include the
      name and office address of at least one lawyer or law tjrm responsible
      for its content.

Rule 8.5 Jurisdiction and Certification.

      A lawyer who is not an active member in good standing of the State
      Bar of Montana and who seeks to practice in any state or federal court
      located in this State pro hac vice, by motion, or before being
      otherwise admitted to the practice of law in this State, shall, prior to
      engaging in the practice of law in this State, certify in writing and
      under oath to this Court that, except as to Rules 6.1 through 6.4 [the
      Rules on Public Service and Pro Bono], he or she will be bound by
      these Rules of Professional Conduct in his or her practice of law in
      this State and will be subject to the disciplinary authority of this State.
      A copy of said certification shall be mailed, contemporaneously, to the
      business offices of the State Bar of Montana in Helena, Montana.

      A lawyer not admitted to practice in this State is subject to the
      disciplinary authority of this State for conduct that constitutes a
      violation of these Rules and that: ( 1 ) involves the practice of law in
      this State by that lawyer; or (2) involves that lawyer holding himself
      or herself out as practicing law in this State; er (3) advertises, solicits
      or offers l e-~ a services in this State; or (4) involves the practice of law
                        l
      in this State by another lawyer over whom this lawyer has the
      obligation of supervision or control.